Case 8:19-bk-O9605-MGW Doc13 Filed 11/05/19 Pagelof3

  

   

 

 

Debtor 1 Alvaro Ramos :
First Name Middle Name Last Name a
Debtor 2 Laurie Ann Ramos
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

| Case number 8:19-bk-09605__
| (if known) | Check if this is an
|

|
amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12415

If you are an individual filing under chapter 7, you must fill out this form if:
J creditors have claims secured by your property, or

BB you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list

on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional. pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors BB&T C] Surrender the property. ONo
name: 0 Retain the property and redeem it,
@ Retain the property and enter into a B Yes
Description of 1620 Curlew Road Dunedin, FL hocionwic nacre
property 34698-9263 Pinellas County CO Retain the property and [explain]:

securing debt:

 

 

 

 

Creditor's Capital One Auto CI Surrender the property. ONo
name: CO Retain the property and redeem it.
@ Retain the property and enter into a Bi Yes

Description of 2009 Suburban Chevrolet 94800 Reatinilon teeta
property miles ; CO Retain the property and [explain]:
securing debt: Vehicle:
Creditors CHRYSLER FINANCIAL " @ surrender the property. | No
name: O) Retain the property and redeem it.

CO Retain the property and enter into a 0 Yes
Description of 2016 JEEP CHEROKEE 87110 Reaffirmation Agreement.

miles
Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-O9605-MGW Doc13 Filed 11/05/19 Page 2of3

Debtor1 Alvaro Ramos
Debtor2 Laurie Ann Ramos

property Vehicle: CZ Retain the property and [explain:
securing debt:

Creditors Flagstar Bank I Surrender the property. HB No
name: 0 Retain the property and redeem it.

CZ Retain the property and enter into a 0 Yes
Description of 19050 SW 284 Street Reaffirmation Agreement.
property Homestead, FL 33030 CZ Retain the property and [explain]:

securing debt. Residence:

(GERPAEE List Your Unexpired Personal Property Leases __ a / 7
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.

You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: Ol No
Description of leased

Property: CO ves
Lessor's name: O No
Description of leased

Property: Ol ves
Lessor's name: Cl No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O ves
Lessor's name: O No
Description of leased

Property: 0 Yes
Lessor's name: O No
Description of leased

Property: Cl Yes
Lessor's name: O No
Description of leased

Property: O Yes

LERERE Sict _ _

 

 

 

   
   

property jthat is ject to an unexpired lease.

 

‘Alvaro-Ramies \

Signature of Debtor 1

 

Date October 29,2019 Date October 29,2019

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-O9605-MGW Doc13 Filed 11/05/19 Page 3of3

Debtor1 Alvaro Ramos

Debtor2 Laurie Ann Ramos Case number (if known) 8:19-bk-09605

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
